DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 09/30/2021, with respect to the rejections of claims 1 and 12 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejections regarding claims 1 and 12 have been withdrawn and claim 19, earlier allowed in the correspondence of 08/04/2021 remains allowed. 

Allowable Subject Matter
Claims 1, 2, 4-6, 8-15 and 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The application is allowable for the reasons and arguments set forth by the Applicant in the Remarks submitted on 09/30/3021 in pages 7-10.
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2, 4-6 and 8-11, a combination of limitations that “a connection member comprising an upper surface on which the first and second antenna portions are disposed and a lower surface on which the first IC package is disposed, and having a laminated structure forming an electrical connection path between the first IC and the first feed via and forming an electrical connection path of the second antenna portion, wherein the connection member further comprises: a first region disposed between the first IC package and the first antenna portion; a second region on which the second antenna portion is disposed, the second region being disposed between the second IC package and the second antenna portion, and forming an electrical connection path between the second IC and the second antenna portion; and a third region electrically connecting the first and second regions to each other are configured to be more flexible than the first antenna dielectric layer.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 13-15 and 17-18, a combination of limitations that “a connection member comprising an upper surface on which the first and second antenna portions are disposed and a lower surface on which the first IC package is disposed, and having a laminated structure forming an electrical connection path between the first IC and the first feed via and forming an electrical connection path of the second antenna portion, wherein the connection member further comprises: a first region disposed between the first IC package and the first antenna portion; a second region on which the second antenna portion is disposed, the second region being disposed between the second IC package and the second antenna portion, and forming an electrical connection path between the second IC and the second antenna portion; and a third region electrically connecting the first and second regions to each other and configured to be more flexible than the first antenna dielectric layer.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, a combination of limitations that “a third antenna portion comprising a third patch antenna pattern, a third feed via electrically connected to the third patch antenna pattern, and a third antenna dielectric layer surrounding the third feed via, and configured to have the second resonance frequency; and a connection member having a laminated structure forming an electrical connection path between the first IC and the first feed via, and forming an electrical connection path of the second and third antenna portions, wherein the connection member comprises: a first region disposed between the first IC package and the first antenna portion; a second region disposed between the second and third antenna portions; and a third region electrically connecting the first and second regions to each other and configured to be more flexible than the first antenna dielectric layer, wherein the first antenna portion and the second antenna portion are disposed on an upper surface of the connection member, and wherein the first IC package and the third antenna portion are disposed on a lower surface of the connection member.” None of the reference art of record discloses or renders obvious such a combination.
During a search conducted to vet the allowability of claims 1 and 12, some references were found but are not applicable due to exemptions under 35 U.S.C. 102(b)(1) to AIA  35 U.S.C. 102(a)(1). Some other references all provided on PTO-892 would not overcome the argument to obviate the last rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845